Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00778-CV

                                         Comfort ROBERTS,
                                             Appellant

                                                v.
                               Lloyd Douglas Enterprises Inc.Appellee
                             LLOYD DOUGLAS ENTERPRISES INC.,
                                             Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-12260
                          Honorable Solomon Casseb, III, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: February 12, 2014

DISMISSED AS MOOT

           Appellant, who is pro se, appears to be appealing from a temporary restraining order and a

subsequent temporary injunction. However, on December 16, 2013, the trial court signed a

Permanent Injunction. The Permanent Injunction is signed “approved as to form and substance”

by the attorneys for all parties, including appellant’s attorney.

           On January 23, 2014, appellee filed a motion to dismiss on the grounds that the appeal

from the temporary restraining order and the temporary injunction is now moot. In response to a
                                                                                     04-13-00778-CV


show cause order from this court, appellant argued a justiciable controversy continues to exist

before this court because (1) a review of court records would show an abuse of judicial powers;

(2) his constitutional rights were violated; (3) he did not receive a copy of the motion to dismiss;

and (4) he did not enter into an agreed permanent injunction nor has he been served with a copy

of the permanent injunction.

       The issuance of the temporary restraining order and the temporary injunction were

rendered moot by the trial court’s issuance of the permanent injunction. See Isuani v. Manske-

Sheffield Radiology Group, P.A., 802 S.W.2d 235, 236-37 (Tex. 1991) (holding appeals court erred

in reaching merits of interlocutory appeal of temporary injunction after trial court entered

permanent injunction rendering temporary injunction moot); Richards v. Mena, 820 S.W.2d 372,

372 (Tex. 1991) (appeal of temporary injunction rendered moot by rendering of permanent

injunction). Because appellant has not shown any basis for continuing this appeal, we grant the

motion to dismiss and dismiss this appeal from the temporary restraining order and the temporary

injunction as moot, without prejudice to the timely appeal, if any, of the final judgment granting

the permanent injunction.



                                                 PER CURIAM




                                                -2-